DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 13, and 19 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  Claims 8 and 18 recite “of types errors”.  In order to promote compact prosecution, Examiner has interpreted this as “of types of errors”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a device configured to” in claims 13-18. In particular, Paragraph [0023] of the specification states, “device 200 may include bus 210, processor 220, memory 230, input device 240, output device 250 and communication interface 260. Bus 210 may include a path that permits communication among the elements of device 200”.  Therefore, the device is interpreted as having the structure described above.
function “receive a communication…” in claim 13 has corresponding structure in Paragraph [0034].
function “determine whether to forward the communication…” in claim 13 has corresponding structure in Paragraphs [0039]-[0040] and Paragraphs [0052]-[0053].
function “forward the communication…” in claim 13 has corresponding structure in Paragraphs [0039]-[0040] and Paragraphs [0052]-[0053].
function “receive a first response to the communication…” in claim 13 has corresponding structure in Paragraphs [0039]-[0040] and Paragraphs [0055]-[0056].
function “determine whether an error occurred when processing the communication…” in claim 13 has corresponding structure in Paragraphs [0039]-[0040].
function “forward the communication to the second computer…” in claim 13 has corresponding structure in Paragraph [0039].
function “receive a second response…” in claim 13 has corresponding structure in Paragraphs [0039]-[0043].
function “compare the first response from the first computer system…” in claim 13 has corresponding structure in Paragraphs [0039]-[0043].
function “determine whether processing the communication…” in claim 14 has corresponding structure in Paragraph [0041]-[0045].
function “not increment an error count…” in claim 15 has corresponding structure in Paragraph [0041]-[0045].
function “perform an extensible markup language comparison…” in claim 16 has corresponding structure in Paragraphs [0039]-[0040].
function “compare an error count associated with processing by the first…” in claim 17 has corresponding structure in Paragraph [0049].
function “determine that a number of errors associated…” in claim 17 has corresponding structure in Paragraph [0049].
function “automatically forward communications to the second…” in claim 17 has corresponding structure in Paragraph [0056].
function “store error threshold information…” in claim 18 has corresponding structure in Paragraphs [0031]-[0032].
function “initiate a changeover…” in claim 18 has corresponding structure in Paragraphs [0054]-[0055].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0234109 to Lee et al. (“Lee”) in view of U.S. Publication No. 2012/0210162 to Gara et al. ("Gara").
	
	Regarding claim 1, Lee teaches:
A method, comprising: 
receiving a communication from a user device (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”); 
determining whether to forward the communication to a first computer system or a second computer system (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”); 
forwarding the communication to the first computer system based on the determining (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”); 
generating, by the first computer system, a first response to the communication (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”); 
determining whether an error occurred when processing the communication at the first computer system (Lee: Paragraph [0114], “User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”); 
forwarding the communication to the second computer system, in response to determining that an error occurred (Lee: Paragraph [0114], “User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”);

	However, Lee does not appear to explicitly teach:
generating, by the second computer system, a second response to the communication; and 
comparing the first response from the first computer system to the second response from the second computer system.

However, in the same field of endeavor, Gara teaches:
generating, by the second computer system, a second response to the communication (Gara: Paragraph [0017], “the pairing sub-system providing a common signal path for forwarding identical input data signals to each the paired two processor cores for simultaneous pairwise processing thereat, the pairwise processing performing a lock-step execution of the transaction, the transactional memory storage device adapted to store error-free transaction state information used in configuring each paired core the pairing sub-system for the simultaneous pairwise processing; decision logic device, in the pairing sub-system, for receiving transaction output results of each the paired two processor cores and comparing respective output results”); and 
comparing the first response from the first computer system to the second response from the second computer system (Gara: Paragraph [0017], “the pairing sub-system providing a common signal path for forwarding identical input data signals to each the paired two processor cores for simultaneous pairwise processing thereat, the pairwise processing performing a lock-step execution of the transaction, the transactional memory storage device adapted to store error-free transaction state information used in configuring each paired core the pairing sub-system for the simultaneous pairwise processing; decision logic device, in the pairing sub-system, for receiving transaction output results of each the paired two processor cores and comparing respective output results”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Lee by generating a second response and comparing the first response to the second response, as taught by Gara.  One of ordinary skill in the art would have been motivated to use the methods of Gara because it would offer both high reliability and high performance. (Gara: Paragraph [0003]).

	Regarding claim 2, the Lee/Gara combination teaches all of the elements of claim 1 and further teaches:
determining, by the verification system, whether processing the communication by the second computer system resulted in an error (Gara: Paragraph [0017], “the pairing sub-system providing a common signal path for forwarding identical input data signals to each the paired two processor cores for simultaneous pairwise processing thereat, the pairwise processing performing a lock-step execution of the transaction, the transactional memory storage device adapted to store error-free transaction state information used in configuring each paired core the pairing sub-system for the simultaneous pairwise processing; decision logic device, in the pairing sub-system, for receiving transaction output results of each the paired two processor cores and comparing respective output results, the decision logic device generating an error-free indication signal upon determining matching transaction output results of the paired two processor cores when performing the lock-step execution”; and Paragraph [0004], “If the signals don't match, hardware error recovery is invoked”).  

Regarding claim 13, Lee teaches:
A system, comprising: 
a memory (Lee: Paragraph [0006], “In one illustrative embodiment, a method is provided, in a data processing system comprising at least one processor and at least one memory”); and 
at least one device (Lee: Paragraph [0006], “In one illustrative embodiment, a method is provided, in a data processing system comprising at least one processor and at least one memory”) configured to: 
receive a communication from a user device (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”), 
determine whether to forward the communication to a first computer system or a second computer system (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”), 
forward the communication to the first computer system based on the determining (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”), 
receive a first response to the communication generated by the first computer system (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”), 
determine whether an error occurred when processing the communication at the first computer system (Lee: Paragraph [0114], “User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”), 
forward the communication to the second computer system, in response to determining that an error occurred (Lee: Paragraph [0114], “User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”),

However, Lee does not appear to explicitly teach:
receive a second response to the communication generated by the second computer system, and 
compare the first response from the first computer system to the second response from the second computer system.  

However, in the same field of endeavor, Gara teaches:
receive a second response to the communication generated by the second computer system (Gara: Paragraph [0017], “the pairing sub-system providing a common signal path for forwarding identical input data signals to each the paired two processor cores for simultaneous pairwise processing thereat, the pairwise processing performing a lock-step execution of the transaction, the transactional memory storage device adapted to store error-free transaction state information used in configuring each paired core the pairing sub-system for the simultaneous pairwise processing; decision logic device, in the pairing sub-system, for receiving transaction output results of each the paired two processor cores and comparing respective output results”), and 
compare the first response from the first computer system to the second response from the second computer system (Gara: Paragraph [0017], “the pairing sub-system providing a common signal path for forwarding identical input data signals to each the paired two processor cores for simultaneous pairwise processing thereat, the pairwise processing performing a lock-step execution of the transaction, the transactional memory storage device adapted to store error-free transaction state information used in configuring each paired core the pairing sub-system for the simultaneous pairwise processing; decision logic device, in the pairing sub-system, for receiving transaction output results of each the paired two processor cores and comparing respective output results”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lee by generating a second response and comparing the first response to the second response, as taught by Gara.  One of ordinary skill in the art would have been motivated to use the methods of Gara because it would offer both high reliability and high performance. (Gara: Paragraph [0003]).

	Regarding claim 14, the Lee/Gara combination teach all of the elements of claim 13 and further teaches:
determine whether processing the communication by the second computer system resulted in an error (Gara: Paragraph [0017], “the pairing sub-system providing a common signal path for forwarding identical input data signals to each the paired two processor cores for simultaneous pairwise processing thereat, the pairwise processing performing a lock-step execution of the transaction, the transactional memory storage device adapted to store error-free transaction state information used in configuring each paired core the pairing sub-system for the simultaneous pairwise processing; decision logic device, in the pairing sub-system, for receiving transaction output results of each the paired two processor cores and comparing respective output results, the decision logic device generating an error-free indication signal upon determining matching transaction output results of the paired two processor cores when performing the lock-step execution”; and Paragraph [0004], “If the signals don't match, hardware error recovery is invoked”).  

Regarding claim 19, Lee teaches:
A non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor, cause the at least one processor (Lee: paragraph [0063], “The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”) to: 
receive a communication from a user device (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”); 
determine whether to forward the communication to a first computer system or a second computer system (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”); 
forward the communication to the first computer system based on the determining (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”); 
receive a first response to the communication generated by the first computer system (Lee: Paragraph [0114], “As shown in FIG. 6, the operation starts by receiving a new communication for classification (step 610). The new communication is input to the trained social engineering classification model which evaluates features of the communication against extracted key features (step 620). Based on the training of the model and the particular combination of key features present in the newly incoming communication, the trained model classifies the new communication as to whether it is likely an SEC or not (step 630). The output of the classification may be used to generate a notification to a recipient of the communication informing them of the classification generated by the model (step 640). User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”); 
determine whether an error occurred when processing the communication at the first communication system (Lee: Paragraph [0114], “User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”); 
forward the communication to the second computer system, in response to determining that an error occurred (Lee: Paragraph [0114], “User feedback may be received back indicating whether or not the classification was correct or not (step 650). Based on the user feedback, any error is back propagated to the model to modify its weights or other operational parameters to reduce the error (step 660). Moreover, the notification may inform the recipient and warn them to not interact with elements of the communication or respond to the communication (step 670). Appropriate responsive actions may be performed to reduce the risk to the recipient, such as deleting the communication, blocking the communication, redirecting the communication, sending a notification to an authorized party or organization, or the like (step 680). The operation then terminates”);

However, Lee does not appear to explicitly teach:
receive a second response to the communication generated by the second computer system; and 
compare the first response from the first computer system to the second response from 28Docket No. 20190179 the second computer system.

However, in the same field of endeavor, Gara teaches:
receive a second response to the communication generated by the second computer system (Gara: Paragraph [0017], “the pairing sub-system providing a common signal path for forwarding identical input data signals to each the paired two processor cores for simultaneous pairwise processing thereat, the pairwise processing performing a lock-step execution of the transaction, the transactional memory storage device adapted to store error-free transaction state information used in configuring each paired core the pairing sub-system for the simultaneous pairwise processing; decision logic device, in the pairing sub-system, for receiving transaction output results of each the paired two processor cores and comparing respective output results”); and 
compare the first response from the first computer system to the second response from 28Docket No. 20190179 the second computer system (Gara: Paragraph [0017], “the pairing sub-system providing a common signal path for forwarding identical input data signals to each the paired two processor cores for simultaneous pairwise processing thereat, the pairwise processing performing a lock-step execution of the transaction, the transactional memory storage device adapted to store error-free transaction state information used in configuring each paired core the pairing sub-system for the simultaneous pairwise processing; decision logic device, in the pairing sub-system, for receiving transaction output results of each the paired two processor cores and comparing respective output results”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium disclosed by Lee by generating a second response and comparing the first response to the second response, as taught by Gara.  One of ordinary skill in the art would have been motivated to use the methods of Gara because it would offer both high reliability and high performance. (Gara: Paragraph [0003]).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gara and further in view of U.S. Publication No. 2007/0234113 to Komatsu et al. ("Komatsu").

Regarding claim 3, the Lee/Gara combination teach all of the elements of claim 2 and further teaches:
processing the communication by the second computer system (Gara: Paragraph [0017], “the pairing sub-system providing a common signal path for forwarding identical input data signals to each the paired two processor cores for simultaneous pairwise processing thereat, the pairwise processing performing a lock-step execution of the transaction, the transactional memory storage device adapted to store error-free transaction state information used in configuring each paired core the pairing sub-system for the simultaneous pairwise processing; decision logic device, in the pairing sub-system, for receiving transaction output results of each the paired two processor cores and comparing respective output results”);

However, the Lee/Gara combination does not appear to explicitly teach:
not incrementing an error count, in response to determining that processing the communication by the second path resulted in an error.

However, in the same field of endeavor, Komatsu teaches:
not incrementing an error count, in response to determining that processing the communication by the second path resulted in an error (Komatsu: Paragraph [0136], “In the case where transmission of the I/O request over an alternative path has failed, the host computer 10 returns to Step S1001, where the load balancing processing is repeated”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara combination by not incrementing an error count when the second device fails, as taught by Komatsu.  One of ordinary skill in the art would have been motivated to use the methods of Komatsu because it would offer further redundancy and will reduce processing delay. (Komatsu: Paragraphs [0011]-[0012] and Paragraph [0048]).

Regarding claim 15, the Lee/Gara combination teach all of the elements of claim 14 and further teaches:
processing the communication by the second computer system (Gara: Paragraph [0017], “the pairing sub-system providing a common signal path for forwarding identical input data signals to each the paired two processor cores for simultaneous pairwise processing thereat, the pairwise processing performing a lock-step execution of the transaction, the transactional memory storage device adapted to store error-free transaction state information used in configuring each paired core the pairing sub-system for the simultaneous pairwise processing; decision logic device, in the pairing sub-system, for receiving transaction output results of each the paired two processor cores and comparing respective output results”);

However, the Lee/Gara combination does not appear to explicitly teach:
not increment an error count, in response to determining that processing the communication by the second path resulted in an error.

However, in the same field of endeavor, Komatsu teaches:
not increment an error count, in response to determining that processing the communication by the second path resulted in an error (Komatsu: Paragraph [0136], “In the case where transmission of the I/O request over an alternative path has failed, the host computer 10 returns to Step S1001, where the load balancing processing is repeated”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Lee/Gara combination by not incrementing an error count when the second device fails, as taught by Komatsu.  One of ordinary skill in the art would have been motivated to use the methods of Komatsu because it would offer further redundancy and will reduce processing delay. (Komatsu: Paragraphs [0011]-[0012] and Paragraph [0048]).

Claims 4-5, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gara and further in view of U.S. Patent No. 10,324,782 to Dorfman et al. ("Dorfman").

Regarding claim 4, the Lee/Gara combination teach all of the elements of claim 1. However, the Lee/Gara combination does not appear to explicitly teach:
further comprising comparing, by the verification system, an error count associated with processing by the first computer system to a threshold.

However, in the same field of endeavor, Dorfman teaches:
further comprising comparing, by the verification system, an error count associated with processing by the first computer system to a threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara combination by comparing an error count associated with the first system to a threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

Regarding claim 5, the Lee/Gara/Dorfman combination teach all of the elements of claim 4 and further teaches:
determining, by the verification system, that a number of errors associated with processing by the first computer system is greater than the threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”); and 
automatically forwarding communications to the second computer system for processing by the second computer system, in response to determining that the number of errors is greater than the threshold (Dorfman: Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).  

Regarding claim 17, the Lee/Gara combination teach all of the elements of claim 13. However, the Lee/Gara combination does not appear to explicitly teach:
compare an error count associated with processing by the first computer system to a threshold,
determine that a number of errors associated with processing by the first computer system is greater than the threshold,
automatically forward communications to the second computer system for processing by the second computer system, in response to determining that the number of errors is greater than 27Docket No. 20190179 the threshold.

However, in the same field of endeavor, Dorfman teaches:
compare an error count associated with processing by the first computer system to a threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”), 
determine that a number of errors associated with processing by the first computer system is greater than the threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”), and 
automatically forward communications to the second computer system for processing by the second computer system, in response to determining that the number of errors is greater than 27Docket No. 20190179 the threshold (Dorfman: Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Lee/Gara combination by comparing an error count associated with the first system to a threshold and forwarding communications to a secondary system based on determining that the number of errors is greater than the threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

Regarding claim 20, the Lee/Gara combination teach all of the elements of claim 19. However, the Lee/Gara combination does not appear to explicitly teach:
compare an error count associated with processing by the first computer system to a threshold;
determine that a number of errors associated with processing by the first computer system is greater than the threshold;
automatically forward communications to the second computer system for processing by the second computer system, in response to determining that the number of errors is greater than the threshold.

However, in the same field of endeavor, Dorfman teaches:
compare an error count associated with processing by the first computer system to a threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).; 
determine that a number of errors associated with processing by the first computer system is greater than the threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”); and 
automatically forward communications to the second computer system for processing by the second computer system, in response to determining that the number of errors is greater than the threshold (Dorfman: Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium taught by the Lee/Gara combination by comparing an error count associated with the first system to a threshold and forwarding communications to a secondary system based on determining that the number of errors is greater than the threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gara in view of U.S. Publication No. 2019/0146754 to Mody et al. (“Mody”) and further in view of U.S. Publication No. 2010/0095276 to Ottavi et al. ("Ottavi").

Regarding claim 6, the Lee/Gara combination teach all of the elements of claim 1 and further teaches:
wherein the first computer system is a cloud-based computer system (Gara: Paragraph [0091], “Computer program code for carrying out operations for aspects of the present invention may be written in any combination of one or more programming languages, including an object oriented programming language such as Java, Smalltalk, C++ or the like and conventional procedural programming languages, such as the "C" programming language or similar programming languages.  The program code may run entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server.  In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)”);

However, the Lee/Gara combination does not appear to explicitly teach:
the second computer system is a legacy computer system.

However, in the same field of endeavor, Mody teaches:
the second computer system is a legacy computer system (Mody: Paragraph [0033], “According to some embodiments, resulting outputs from the new target application 130 may be compared directly with the legacy claim processing results corresponding to the same insurance claim inputs, thus saving a round of redundant processing of insurance claims through the legacy application 120”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara combination by having the second computer system be a legacy system, as taught by Mody.  One of ordinary skill in the art would have been motivated to use the methods of Mody because it will save a round of redundant processing. (Mody: Paragraph [0033]).

However, the Lee/Gara/Mody combination does not appear to explicitly teach:
performing an extensible markup language comparison associated with the first response and second response.

However, in the same field of endeavor, Ottavi teaches:
performing an extensible markup language comparison associated with the first response and second response (Ottavi: Paragraph [0029], “Response messages produced by a WSDL (e.g., WebServiceName.wsdl file) in response to a request message may be compared and validated with the response messages created by the XML development tool”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara/Mody combination by performing an xml comparison on the first and second responses, as taught by Ottavi.  One of ordinary skill in the art would have been motivated to use the methods of Ottavi because it will assist in reducing impacts on already deployed functionality and will decrease time for fixes and new capabilities to certified.(Ottavi: Paragraphs [0009]-[0010]).

Regarding claim 16, the Lee/Gara combination teach all of the elements of claim 13 and further teaches:
the first computer system, wherein the first computer system comprises a cloud-based system (Gara: Paragraph [0091], “Computer program code for carrying out operations for aspects of the present invention may be written in any combination of one or more programming languages, including an object oriented programming language such as Java, Smalltalk, C++ or the like and conventional procedural programming languages, such as the "C" programming language or similar programming languages.  The program code may run entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server.  In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)”);

However, the Lee/Gara combination does not appear to explicitly teach:
the second computer system, wherein the second computer system comprises a legacy computer system.

However, in the same field of endeavor, Mody teaches:
the second computer system, wherein the second computer system comprises a legacy computer system (Mody: Paragraph [0033], “According to some embodiments, resulting outputs from the new target application 130 may be compared directly with the legacy claim processing results corresponding to the same insurance claim inputs, thus saving a round of redundant processing of insurance claims through the legacy application 120”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Lee/Gara combination by having the second computer system be a legacy system, as taught by Mody.  One of ordinary skill in the art would have been motivated to use the methods of Mody because it will save a round of redundant processing. (Mody: Paragraph [0033]).

However, the Lee/Gara/Mody combination does not appear to explicitly teach:
wherein when comparing, the at least one device is configured to: 
perform an extensible markup language comparison associated with the first response and the second response

However, in the same field of endeavor, Ottavi teaches:
wherein when comparing, the at least one device is configured to: 
perform an extensible markup language comparison associated with the first response and the second response (Ottavi: Paragraph [0029], “Response messages produced by a WSDL (e.g., WebServiceName.wsdl file) in response to a request message may be compared and validated with the response messages created by the XML development tool”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Lee/Gara/Mody combination by performing an xml comparison on the first and second responses, as taught by Ottavi.  One of ordinary skill in the art would have been motivated to use the methods of Ottavi because it will assist in reducing impacts on already deployed functionality and will decrease time for fixes and new capabilities to certified.(Ottavi: Paragraphs [0009]-[0010]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gara in view of U.S. Publication No. 2018/0246794 to Baty et al. (“Baty”) and further in view of U.S. Publication No. 2021/0209512 to Gaddam et al. ("Gaddam").

Regarding claim 7, the Lee/Gara combination teach all of the elements of claim 1. However, the Lee/Gara combination does not appear to explicitly teach:
identifying types of errors associated with processing by the first computer system;
dynamically modifying error thresholds associated with the identified types of errors based on the analyzing.

However, in the same field of endeavor, Baty teaches:
identifying types of errors associated with processing by the first computer system (Baty: Paragraph [0039], “Similarly, the threshold may be predefined, for example, by a user/operator or external circuitry; or the threshold may change dynamically over time based on one or more parameters, such as temperature, usage, age, environment, type of access, etc. The threshold may be set to limit the maximum number of accesses that may be allowed to accrue before one or more steps are implemented to manage and/or prolong the health of the memory devices. In one embodiment, the threshold may be set to limit the total number of accesses allowed for a particular memory region, regardless of access type. In other embodiments, the threshold may include multiple thresholds for limiting the maximum number of read, write, and/or erase type of accesses allowed for a particular memory region. The threshold(s) may be the same or a different value for each type of access (e.g., read, write, or erase). In some embodiments, the threshold may be set to a higher threshold value for limiting the number of reads to a bit cell, for example, because read voltage values may be generally lower and may therefore be less deleterious to bit cells over time. Similarly, the threshold may be set to a lower threshold value for limiting the number of writes to a bit cell, for example, because write voltage values are generally higher and may therefore be more deleterious to bit cells over time”; and Paragraph [0060], “the error type includes single bit error, double bit error, or triple bit error; the threshold set for each error type is predefined by a user; the threshold set for each error type dynamically changes based on one or more of a temperature of the first memory region and an age of the first memory region; the threshold set for each error type dynamically changes based on a type of access to the first memory region”); 
analyzing the identified types of errors (Baty: Paragraph [0039], “Similarly, the threshold may be predefined, for example, by a user/operator or external circuitry; or the threshold may change dynamically over time based on one or more parameters, such as temperature, usage, age, environment, type of access, etc.”; and Paragraph [0060], “the error type includes single bit error, double bit error, or triple bit error; the threshold set for each error type is predefined by a user; the threshold set for each error type dynamically changes based on one or more of a temperature of the first memory region and an age of the first memory region”);
dynamically modifying error thresholds associated with the identified types of errors based on the analyzing (Baty: Paragraph [0039], “Similarly, the threshold may be predefined, for example, by a user/operator or external circuitry; or the threshold may change dynamically over time based on one or more parameters, such as temperature, usage, age, environment, type of access, etc.”; and Paragraph [0060], “the error type includes single bit error, double bit error, or triple bit error; the threshold set for each error type is predefined by a user; the threshold set for each error type dynamically changes based on one or more of a temperature of the first memory region and an age of the first memory region”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara combination by identifying types of errors, analyzing the errors, and modifying error thresholds based on the analysis, as taught by Baty.  One of ordinary skill in the art would have been motivated to use the methods of Baty because it would prolong or otherwise extend the life of the unhealthy systems. (Baty: Paragraphs [0033]-[0034]).

However, the Lee/Gara/Baty combination does not appear to teach:
analyzing, using machine learning, errors.

However, in the same field of endeavor, Gaddam teaches:
analyzing, using machine learning, errors (Gaddam: Paragraph [0098], “the computer can also adapt the error threshold periodically and determine the value of the error threshold using machine learning techniques, for example, generating a decision tree that is used to dynamically set the error threshold depending on conditions such as the rate of received input data”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara/Baty combination by using machine learning to analyze errors, as taught by Gaddam.  One of ordinary skill in the art would have been motivated to use the methods of Gaddam because it would be more resistant to outside interference and will consequently be more secure. (Gaddam: Paragraph [0042]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gara in view of Dorfman and further in view of Baty.

Regarding claim 8, the Lee/Gara combination teach all of the elements of claim 1. However, the Lee/Gara combination does not appear to explicitly teach:
initiating a changeover from the first computer system to the second computer system for processing at least some communications, in response to determining that a number of errors generated by the first computer system for a first one of the plurality of types of errors exceeds a threshold.

However, in the same field of endeavor, Dorfman teaches:
initiating a changeover from the first computer system to the second computer system for processing at least some communications, in response to determining that a number of errors generated by the first computer system for a first one of the plurality of types of errors exceeds a threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara combination by comparing an error count associated with the first system to a threshold and forwarding communications to a secondary system based on determining that the number of errors is greater than the threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

However, the Lee/Gara/Dorfman combination does not appear to explicitly teach:
storing error threshold information for a plurality of types errors.

However, in the same field of endeavor, Baty teaches:
storing error threshold information for a plurality of types errors (Baty: Paragraph [0039], “Similarly, the threshold may be predefined, for example, by a user/operator or external circuitry; or the threshold may change dynamically over time based on one or more parameters, such as temperature, usage, age, environment, type of access, etc.”; and Paragraph [0060], “the error type includes single bit error, double bit error, or triple bit error; the threshold set for each error type is predefined by a user; the threshold set for each error type dynamically changes based on one or more of a temperature of the first memory region and an age of the first memory region”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara/Dorfman combination by setting error thresholds for a plurality of types of errors, as taught by Baty.  One of ordinary skill in the art would have been motivated to use the methods of Baty because it would prolong or otherwise extend the life of the unhealthy systems. (Baty: Paragraphs [0033]-[0034]).

Regarding claim 18, the Lee/Gara combination teach all of the elements of claim 13. However, the Lee/Gara combination does not appear to explicitly teach:
initiate a changeover from the first computer system to the second computer system for processing at least some communications, in response to determining that a number of errors generated by the first computer system for a first one of the plurality of types of errors exceeds a threshold.

However, in the same field of endeavor, Dorfman teaches:
initiate a changeover from the first computer system to the second computer system for processing at least some communications, in response to determining that a number of errors generated by the first computer system for a first one of the plurality of types of errors exceeds a threshold (Dorfman: Col. 5, lines 32-36, “If the number of timeouts or other errors exceeds a pre-determined threshold, the SSD may be deemed faulty 206. If the number of timeouts/errors is less than a pre-determined threshold, the SSD may be transitioned back to the available state 202”; and Claim 1, “upon determining a number of timeouts or errors occurring as a result of the healthcheck I/O operations exceed a predefined threshold, performing operations at a second tier of the two-tier stage monitoring process, the operations comprising at least one of: removing the first storage device from operation in the storage array and continuing the I/O operations on alternative storage devices in the storage array”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Lee/Gara combination by comparing an error count associated with the first system to a threshold and forwarding communications to a secondary system based on determining that the number of errors is greater than the threshold, as taught by Dorfman.  One of ordinary skill in the art would have been motivated to use the methods of Dorfman because it would improve reliability, performance, and resiliency. (Dorfman: Col. 1, lines 19-67 and Col. 2, lines 1-46).

However, the Lee/Gara/Dorfman combination does not appear to explicitly teach:
store error threshold information for a plurality of types errors in the memory.

However, in the same field of endeavor, Baty teaches:
store error threshold information for a plurality of types errors in the memory (Baty: Paragraph [0039], “Similarly, the threshold may be predefined, for example, by a user/operator or external circuitry; or the threshold may change dynamically over time based on one or more parameters, such as temperature, usage, age, environment, type of access, etc.”; and Paragraph [0060], “the error type includes single bit error, double bit error, or triple bit error; the threshold set for each error type is predefined by a user; the threshold set for each error type dynamically changes based on one or more of a temperature of the first memory region and an age of the first memory region”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Lee/Gara/Dorfman combination by setting error thresholds for a plurality of types of errors, as taught by Baty.  One of ordinary skill in the art would have been motivated to use the methods of Baty because it would prolong or otherwise extend the life of the unhealthy systems. (Baty: Paragraphs [0033]-[0034]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gara in view of Dorfman in view of Baty and further in view of U.S. Publication No. 2010/0235676 to Aboel-Nil et al. (“Aboel-Nil”).

Regarding claim 9, the Lee/Gara/Dorfman/Baty combination teach all of the elements of claim 8. However, the Lee/Gara/Dorfman/Baty combination does not appear to explicitly teach:
sending notifications to personnel associated with the first computer system in response to initiating the changeover.

However, in the same field of endeavor, Aboel-Nil teaches:
sending notifications to personnel associated with the first computer system in response to initiating the changeover (Aboel-Nil: Paragraph [0027], “At the time, or immediately after, inbound email messages 201 have been redirected to the secondary server 230, a notification is sent to users alerting them that email messages are available on the secondary server 230. The notification method may consist, for example, of the automated delivery of notification messages 250 to an alternate email address for each of the users”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara/Dorfman/Baty combination by sending notifications to users associated with the first system in response to initiating a changeover, as taught by Aboel-Nil.  One of ordinary skill in the art would have been motivated to use the methods of Aboel-Nil because it would improve reliability of data history and to inform user’s where the data is now located. (Aboel-Nil: Paragraphs [0006]-[0015]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gara in view of Mody and further in view of U.S. Publication No. 2015/0020202 to Giuliani et al. (“Giuliani”).

Regarding claim 10, the Lee/Gara combination teach all of the elements of claim 1. However, the Lee/Gara combination does not appear to explicitly teach:
operating the first computer system and second computer system in parallel, wherein the first computer system is operating in a test mode; and
comparing outputs from the first and second computer systems.

However, in the same field of endeavor, Mody teaches:
operating the first computer system and second computer system in parallel, wherein the first computer system is operating in a test mode (Mody: Paragraph [0003], “As the capabilities of these applications are updated and improved, new versions of the applications are tested to ensure they perform as expected. To confirm the performance of the new application versions, parallel testing is performed to compare performance of the new applications against the performance of prior, legacy versions. Parallel testing involves inputting a common sample dataset into both the legacy and new versions of the application and comparing the results produced by both versions. The parallel testing may also be applied to test new processes that are included in the new application version. Any detected differences in the results are then further examined to determine whether variances exist in the new application versions, or whatever other processes are being compared”); and
comparing outputs from the first and second computer systems (Mody: Paragraph [0003], “As the capabilities of these applications are updated and improved, new versions of the applications are tested to ensure they perform as expected. To confirm the performance of the new application versions, parallel testing is performed to compare performance of the new applications against the performance of prior, legacy versions. Parallel testing involves inputting a common sample dataset into both the legacy and new versions of the application and comparing the results produced by both versions. The parallel testing may also be applied to test new processes that are included in the new application version. Any detected differences in the results are then further examined to determine whether variances exist in the new application versions, or whatever other processes are being compared”).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara combination by operating the systems in parallel and to have the first system in a test mode, as taught by Mody.  One of ordinary skill in the art would have been motivated to use the methods of Mody because it will save a round of redundant processing. (Mody: Paragraph [0033]).

However, the Lee/Gara/Mody combination does not appear to explicitly teach:
forwarding at least a portion of communications being processed by the second computer system to the first computer system.

However, in the same field of endeavor, Giuliani teaches:
forwarding at least a portion of communications being processed by the second computer system to the first computer system (Giuliani: Paragraph [0025], “Flow continues to operation 412 were a second I/O request is to a device using the previously established communication path. Similar to the first I/O request described above, the second I/O request may be a request to read data from a specific location in storage (e.g., a hard drive, a solid state drive, etc.) or memory. Other aspects of the disclosure envision communication with devices other than storage devices (e.g., printers, routers, mobile device connected via a network, speakers, etc.). In such aspects, the I/O request may be a command instructing the device to perform a specific action (e.g., print a document, play an audio file, transfer data, etc.). In response to submitting the second I/O request, a second response may be returned via the existing, previously established path (i.e., not the alternate communication path). The second response may be the requested data, for example, if the I/O request was a request for data on a storage device, an indication that a specific action has been performed by the device, or any other type of response related to an I/O request. The second I/O request may be identical to the first I/O request. The first and second I/O requests may be submitted in parallel or sequentially in any order”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara/Mody combination by forwarding communications from the second system to the first system, as taught by Giuliani.  One of ordinary skill in the art would have been motivated to use the methods of Giuliani because it will bew more reliable and will successfully detect and eliminate anomalies in the system. (Giuliani: Paragraphs [0028]-[0030]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gara in view of Mody in view of Giuliani and further in view of U.S. Publication No. 2015/0254163 to Baril et al. (“Baril”).

Regarding claim 11, the Lee/Gara/Mody/Giuliani combination teaches all of the elements of claim 10. However, the Lee/Gara/Mody/Giuliani combination does not appear to explicitly teach:
determining whether the first computer system is operating properly based on the comparing.

However, in the same field of endeavor, Baril teaches:
determining whether the first computer system is operating properly based on the comparing (Baril: Paragraph [0008], “A regression analysis may apply a behavior model derived from a first version of an application to the performance observations of a new version to create an expected performance metric for the new version. A similarly calculated metric from a previous version may be compared to the metric from a new version to determine an improvement or degradation of performance”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Lee/Gara/Mody/Giuliani combination by determining whether the first computer system is operating properly based on the comparing, as taught by Baril.  One of ordinary skill in the art would have been motivated to use the methods of Baril because it will help indicate whether there will be an improvement or degradation from the upgrade prior to deployment. (Baril: Paragraph [0008]).

Regarding claim 12, the Lee/Gara/Mody/Giuliani/Baril combination teaches all of the elements of claim 11 and further teaches:
generating a quantitative or qualitative indicator associated with the operation of the first computer system based on the comparing (Baril: Paragraph [0008], “A regression analysis may apply a behavior model derived from a first version of an application to the performance observations of a new version to create an expected performance metric for the new version. A similarly calculated metric from a previous version may be compared to the metric from a new version to determine an improvement or degradation of performance”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20210132926 A1, US 20200065779 A1, US 20170141953 A1, US 20130159499 A1, US 7532568 B1, US 20110314165 A1, US 8219674 B2, US 20130024721 A1, US 20170270000 A1, US 20200097841 A1, US 20160063397 A1, US 20200219489 A1, US 20210299808 A1, US 20210042644 A1, US 20050036795 A1, US 20050036800 A1, US 20210191799 A1, US 20210248042 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20210132926 A1: An automated deployment computer system for deploying code to a server is provided herein. The automated deployment computer system includes at least one processor in communication with at least one memory device. The processor is configured to: receive a voice input from a user computing device, wherein the voice input includes at least one user command, wherein the user command contains user instructions for deploying code to a first server; extract the user command from the voice input; generate deployment instructions based on the user command, wherein the deployment instructions are computer-executable instructions for causing the deployment of the code on the first server; and transmit the deployment instructions to an automation server.
US 20200065779 A1: An example method in a bridge server comprises: receiving a bridge identification request, the bridge identification request including a merchant identifier associated with a merchant; transmitting bridge identification data responsive to the bridge identification request, the bridge identification data retrieved based on the merchant identifier, the bridge identification data including an indication that no bridge identifier exists in association with the merchant identifier; receiving, from a client device, a bridge installation request; sending a bridge application installation file to the client device, the bridge application installation file including instructions for installing an instance of a bridge application on the client device; receiving a bridge initiation request from the client device, the bridge initiation request including the merchant identifier; assigning a bridge identifier to the instance of the bridge application; and storing the bridge identifier in association with the merchant identifier.
US 20170141953 A1: In an example embodiment, a method of redirecting responses from an application server in a cloud environment is provided. A request is received from an instance of an application operating on a client device. The request is forwarded to an application server corresponding to the application. A generic error message from the application server sent in response to the user request is intercepted and the generic error message is redirected to a special application server hosting a special account established for the application, the special account indicating one or more actions to take in response to receipt of a generic error message, the one or more actions causing generation of a special error message and sending of the special error message to the instance of the application operating on the client device.
US 20130159499 A1: Systems, methods, and apparatus to identify media presentation devices are disclosed. An example method includes receiving a domain name service query from a first device at a server, the first device and a second device being associated with a same public Internet protocol address. The first device is identified as originating the domain name service query based on an identity of the server. The first device is credited with accessing content associated with a domain name identified in the domain name service query.
US 7532568 B1: In a bearer-independent core network, the switching and transport of the bearer streams is separated from the processing of call sessions that control the bearer streams. The switching and transport of the bearer streams is executed by media gateways and packet switches in the switching and transport layer of the network. The processing of calls sessions that control the bearer streams is executed by call servers in the call control layer of the network. The switching and transport layer of the network may be implemented using ATM or IP technology. In order to redirect the signaling links to a backup call server, a signaling gateway is used. Each media gateway includes a signaling gateway function. The signaling gateways redirect the signaling links by encapsulating each signaling message in a new packet in one embodiment.
US 20110314165 A1: Embodiments of the invention provide systems and methods for providing high availability in a session supporting multiple protocols. More specifically, embodiments of the present invention provide for high availability processing by decoupling an application session from protocol processing. That is, protocol processing can be performed at protocol nodes specific to each protocol session. The protocol nodes can then pass messages to and from a session node that performs session processing other than the protocol processing. The session of the first session node can be replicated on a second session node and, upon a failure of the first session node, control of the session can be passed to the second session node. The session can then be continued on the second session node according to a number of different models described herein.
US 8219674 B2: The disclosed are a method and a system that may automatically monitoring message traffic between computer applications and using the monitoring data to reconcile databases associated with data related to the messages. The system may include a server, a cockpit monitoring module, a database, and a client terminal. The server may host a plurality of computer applications. The plurality of computer applications may operate on data records containing data. The data in the data records may be operated on by more than one of the plurality of computer applications. The computer applications may generate messages that may be related to the operations performed on the data in the data records. The messages may include information related to data records operated on by the plurality of computer applications. For example, the messages may contain information about the operations, the data, or other information related to the data and the application.
US 20130024721 A1: A control computer system comprising at least two modules (1, 2, 1001, 1002, 1003, 1004, 1021, 1071) which are designed to be redundant with respect to one another. The control computer system having at least one comparison unit (20, 21, 91, 92, 1011, 1012) for monitoring the synchronization state of the at least two redundant modules (1, 2, 1001, 1002, 1003, 1004, 1021, 1071) and for detecting a synchronization error at least one peripheral unit (95, 96, 1022, 1030, 1031, . . . , 1038). At least one switching matrix (21, 1013, 1063) which is set up to allow or block access to the at least two redundant modules or access to the peripheral unit (95, 96, 1022, 1030, 1031, . . . , 1038) by the at least two redundant modules, and an error-handling unit (44, 1080) which is set up to receive signals from the at least one comparison unit (20, 21, 91, 92, 1011, 1012) and to drive the at least one switching matrix (1013, 1063) in order to completely or selectively prevent access to the at least two redundant modules or access to the peripheral unit by the at least two redundant modules.
US 20170270000 A1: Embodiments of the present disclosure provide a method for storage management and a storage device. The method for storage management comprises; dividing a first storage medium into a first group or extents and a second group of extents, each extent including a plurality of logically continuous blocks of the first storage medium, the second group being reserved as backup extents; detecting whether an extent in the first group of extents is a defective extent; and disabling the extent in the first group of extents and mapping a logical address of the extent in the first group of extents to an extent in the second group of extents, in response to detecting that the extent in the first group of extents is a defective extent. With the embodiments of the present disclosure, a service life of storage device may be prolonged.
US 20200097841 A1: Systems and methods include accessing streams of sensor data; constructing a corpus of seed sample data; initializing a first instance of a trained model using the corpus of seed sample data that: generates predictions of predicted sensor values; computing error values based on calculated differences between the actual sensor values and the predicted sensor values; transmitting the computed error values; initializing a second instance of the trained model based on an input of the corpus of the seed sample data, wherein the second instance of the trained model is identical to the first instance of the trained model, and wherein the second instance: generates inferences of predicted sensor values for each of the sensors based on the input of the corpus of seed sample data; reconstructing estimates of the actual sensor values based on a reconstruction computation with the parallel predicted sensor values and the error values.
US 20160063397 A1: Summarizing, the application relates to a machine-learning system for adaptively changing a matching threshold of a biometric system. The machine-learning system comprises a batch aggregator device operable to receive input data from the biometric system via a communication interface and to aggregate a batch of at least some of the received input data. The machine-learning system further comprises a learning expert device operable to compute a new suggestion for a matching threshold value of the biometric system based on the aggregated batch. Finally, the machine-learning system comprises an output device operable to output the computed new suggestion for the matching threshold of the biometric system via the communication interface.
US 20200219489 A1: Embodiments for intelligent facilitation of communication by a processor. A communication error in one or more selected portions of a communication of a user may be identified. The communication error in the one or more selected portions of the communication may be automatically translated.
US 20210299808 A1: There is proposed a method for examining the clamping state of a tool holder or tool which is clamped in a tool clamping device of a rotor unit of a motor-driven machine tool unit, with the spacing of the sensor head from a component of the rotor unit being measured, with a recording of at least one time and/or position-related sequence of the spacing values measured with the sensor head, wherein for improved integration of the method the recording of a first and a second time and/or position-related sequence is carried out during an acceleration of the rotation of the rotor unit with respect to the stator unit, in particular when the rotor unit is started up, wherein the time and/or position-related information of the sequence vectors of the first and/or second sequence is scaled using the respective associated current speed (v.sub.0).
US 20210042644 A1: A three-phase diagnosis methodology capable of effectively diagnosing and classifying multiple defects in integrated circuits comprises a first phase identifying a defect that resembles traditional fault models, and second and third phases that utilize the X-fault model and machine learning to identify correct candidates.
US 20050036795 A1: An electronic module for use in a printer consumable unit comprises a first input and output (I/O) port adapted connected to an external contact, and a second I/O port connected to the external contact. Circuitry controls the electronic module and responds to read memory commands and write memory commands received through the external contact on the I/O ports. A memory stores data. A third port is connected to the external contact and adapted to source current. The circuitry is initially configured to send and receive data through the first I/O port. The circuitry tests the functionality of the first I/O port by directing the third port to source current and drive the external contact to a predetermined voltage, and read a voltage received by the first I/O port in response to sourced current. If the circuitry determines the first I/O port is not functioning correctly based on the read voltage, the circuitry will send and receive data through the second I/O port.
US 20050036800 A1: In the toner cartridge recycling and remanufacturing industry, used xerographic products are reconditioned, repaired, and some are refilled with toner. Part of the refurbishment process is the replacing of used and worn components, including an electronic circuit, which has been spent. The electronic circuit is a critical component of the replaceable consumable unit and is used by the printer to store information used in the operation of the printer. Information stored in this electronic circuit relates to how much toner is remaining, the cartridge type, operating characteristics, and so forth. Some of these circuits have been designed for a one-time use application. For example, once the printer has determined that all of the usable toner has been consumed, the printer will essentially turn off the circuit in a replaceable consumable unit and the replaceable consumable unit will no longer function. In the remanufacturing process, a secondary electronic circuit can be attached to this non-functioning circuit in order to allow the replaceable consumable unit to operate once more. The nature of the present invention is directed at the process of repairing this non-functioning circuit and the resulting repaired unit.
US 20210191799 A1: An example of a server including a communication interface to receive telemetry data from a plurality of client devices. The telemetry data is to indicate a health of a client device from the plurality of client devices. The server further includes a prediction engine to process the telemetry data to determine the health of the client device with a prediction model to identify a hardware issue at the client device. The server also includes a diagnostic evaluator in communication with the prediction engine. The diagnostic evaluator is to request a local confirmation of the hardware issue from the client device upon identification of the hardware issue by the prediction engine. The local confirmation is determined at the client device via a diagnostic engine. The server also includes a reporter to report the hardware issue upon receipt of the local confirmation.
US 20210248042 A1: A system includes a production server, a backup server, a telemetry analyzer, a memory, and a hardware processor. The telemetry analyzer takes snapshots of various performance metrics of the production server. The memory stores a log of previous disasters that occurred on the production server. The log includes a snapshot of the production server performance metrics from the time each disaster occurred. The memory also stores recovery scripts for each logged disaster. Each script provides instructions for resolving the linked disaster. The hardware processor uses a machine learning architecture to train an autoencoder. The trained autoencoder receives new snapshots from the telemetry analyzer and generates a reconstruction of the new snapshots. The hardware processor then determines a threshold for distinguishing between server disasters and minor anomalies. This distinction is made by comparing the difference between the reconstruction of the new snapshots and the new snapshots with the threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.N.P./Examiner, Art Unit 2114 

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114